Citation Nr: 1607072	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-23 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating for service-connected posttraumatic stress disorder (PTSD) in excess of 10 percent from September 25, 2001, in excess of 50 percent from June 9, 2006, and in excess of 70 percent from September 16, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (hereinafter, "Agency of Original Jurisdiction" or "AOJ").  In August 2010, the Veteran had a hearing before the undersigned at the RO.

By way of background, the Veteran filed a claim for service connection for PTSD on September 25, 2001.  In May 2006, the AOJ granted service connection for PTSD with adjustment disorder, mixed anxiety and depressed mood, and assigned a 10 percent rating effective September 25, 2001.  In a May 2007 rating decision, the AOJ granted a 30 percent rating for the Veteran's PTSD effective June 9, 2006, but in March 2012, the rating was changed to 50 percent effective June 9, 2006.  In October 2014, the AOJ granted a 70 percent rating for the Veteran's PTSD effective September 16, 2014.  Although the AOJ has increased the rating assigned to the Veteran's PTSD at various times throughout the course of this appeal, the maximum schedular rating has not been assigned and therefore the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has twice been remanded by the Board for additional development.   The last remand was issued in May 2014.  In that remand, the Board requested that the AOJ obtain more recent VA treatment records, as well as any available Social Security Administration (SSA) records and then readjudicate the claim considering all the evidence of record- including an examination performed in February 2014 that had not previously been considered.  The VA treatment records were obtained and associated with the claims file.  The AOJ also attempted to obtain the SSA records; however, these records were not available and the Veteran was informed of this fact.  This matter has therefore been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claim was processed using the VBMS paperless claims processing system.  Accordingly, future consideration of this Veteran's case should take into account the existence of these electronic records.

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for unemployability when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has not claimed, nor does the evidence reflect, that his service-connected disability on appeal prevent him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to unemployability.


FINDING OF FACT

For the entire period of time on appeal, the Veteran's PTSD has manifested with occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, memory loss, sleep impairment, disturbances of motivation and mood (i.e., paranoia, irritability, depression, anxiety) and difficulty in establishing effective work and social relationships.


CONCLUSIONS OF LAW

1.  For the period of September 25, 2001, to September 15, 2014, the criteria for an initial rating of  50 percent, but no higher, have been met for service-connected PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  For the period of September 16, 2014, to the present, the criteria for a rating in excess of 70 percent have not been met for service-connected PTSD.   38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.125, 4.126, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability Ratings Generally

Disability ratings are determined by applying a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt will be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned after service-connection has been awarded, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required.  Federson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant differing ratings.  Francisco, 7 Vet. App. at 58.

General Rating Formula for Mental Disorders 

PTSD is evaluated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, DC 9411.  The General Rating Formula for Mental Disorders includes criteria for rating mental disorders at various levels of disability ranging from 0 to 100.  Here the Veteran is in receipt of staged ratings for different periods throughout the course of this appeal.  Specifically, the Veteran was assigned an initial rating of 10 percent effective September 25, 2001, the date of receipt of his claim.  Effective June 9, 2006, the Veteran's rating was increased to 50 percent and effective September 16, 2014, the Veteran's rating was again increased to 70 percent.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., the retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is assigned when the major depressive disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgement, thinking or mood, due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

Finally, a maximum of 100 percent rating is assigned when the major depressive disorder causes total occupational and social impairment, due to symptoms such as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly in appropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  When determining the appropriate disability evaluation to assign, the Board must make findings as to how the Veteran's symptoms impact his or her occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118   (Fed. Cir. 2013).  All ratings in the general rating formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

When assigning a rating for a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of any remission in symptoms, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  An evaluation will be assigned based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  Id.

The terminology in the General Rating Formula for Mental Disorders is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  During the course of this appeal, the VA amended the General Rating Formula for Mental Disorders and its adjudication regulations to remove outdated references to a previous version of the manual-the DSM IV.  See 79 Fed. Reg. 149, 45094 (Aug. 4, 2014).  The use of the DSM-5 applies to all claims received by the VA or pending before the AOJ on or after August 4, 2014, but does not apply to claims that have been certified for appeal to the Board or are pending before the Board as of that date.  See id.; see also 80 Fed. Reg. 53, 14308 (Mar. 19, 2015).   Here, because the AOJ certified the Veteran's appeal to the Board in September 2008, the DSM-IV, rather than the DSM-5, is applicable.  

The DSM-IV contains a Global Assessment of Functioning (GAF) Scale, no longer used in the DSM-5, which includes scores ranging between 0 and 100 percent.  These scores represent a way to operationalize the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The Veteran's private physician, VA clinicians conducting a comprehensive psychiatric evaluation, as well as all VA examiners conducting examinations of the Veteran for the purpose of this appeal, have found the Veteran's GAF scores to consistently be 55, with the examiner conducting the March 2011 exam finding that the Veteran's GAF at that time was 62.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).  Scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupations, or school functioning (e.g., few friends, conflicts with peers and co-workers).  Id.  Scores on the GAF Scale ranging from 61-70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Increased Initial Rating for PTSD for the period of September 25, 2001, to September 15, 2014

As mentioned previously, the AOJ granted service connection for the Veteran's PTSD and assigned a 10 percent rating effective September 25, 2001, the date the Veteran's claim was received.  Later, that percentage was increased to 50 percent effective June 9, 2006, the date the first VA medical examination was conducted.  Based on a review of the entire claims file, the Veteran's symptoms for the appeal period prior to June 9, 2006 more closely approximate the 50 percent rating assigned on that date than the 10 percent rating originally assigned by the AOJ.

As an initial matter the Veteran has had a diagnosis of PTSD and has been receiving care for that condition since January 1998.  The record includes letters from the Veteran's private physician dated February 2002, September 2004, December 2004, and April 2007.  In each of these letters, the Veteran's physician indicates that his GAF score was 55, a score identical to that assigned by the VA examiner during a C&P exam conducted in June 2006 and a comprehensive Mental Health Assessment conducted in January 2011 by the VA Medical Center in Huntington, West Virginia.  A GAF score of 55 evidences moderate impairment in functioning more akin to a 50 percent rating.  

The letter from the Veteran's private physician dated February 2002, specifically indicates that the Veteran's GAF at the time of his last appointment in December 2001 was 55 and that the Veteran's functioning level had improved, thus suggesting that, prior to December 2001, his GAF was likely less than 55.  The physician also noted that the Veteran was being treated with medications and monthly individual psychotherapy sessions.  Letters dated September 2004, December 2004, and April 2007 are similar.  While these letters do not provide much detail on specific symptomology, they do indicate that the Veteran was experiencing flashbacks, anxiety, and depression.   

These symptoms continued to be manifest when the Veteran was examined by a VA physician in 2006.  The VA examiner noted that the Veteran became increasingly anxious when discussing his trauma experience and actually broke out in a facial rash during the examination.  He was noted to have a constricted and flat affect, paranoid ideation, sleep impairment, panic attacks, and irritability.  The examiner described these symptoms as chronic and further stated that the Veteran has been symptomatic since service.  The examiner observed normal speech.  The Veteran's attention was intact, as was his orientation to person and place.  He was only able to give reasonable approximation with regard to time.  He denied delusions, obsessive/ritualistic behavior, and homicidal and suicidal thoughts.  His behavior was appropriate, and he had no problem with activities of daily living.  His recent, remote, and immediate memory were normal.  The examiner noted that the Veteran had moderate symptoms of sleep disruption, panic attacks, irritable/depressed mood, and generally moderate social and familial dysfunction.  It was also noted that the Veteran may neglect personal appearance or hygiene without prompts from his spouse.  The examiner assigned a GAF score of 55 and concluded that, given both the duration and current intensity of the Veteran's PTSD symptoms, his overall prognosis was guarded.   Given the consistency of the GAF scores and resolving all reasonable doubt in favor of the Veteran, a 50 percent rating is appropriate for the period on appeal prior to June 2006.

With regard to whether the Veteran's PTSD warrants an evaluation in excess of 50 percent for any period of time on appeal from September 25, 2001, to September 15, 2014, the Board finds that the Veteran's PTSD is appropriately compensated with the current 50 percent rating for this entire period of time.

In addition to the medical evidence discussed above, the Board notes that the Veteran underwent pertinent VA examinations in March 2011 and February 2014, as well as a detailed VA mental health assessment in January 2011.

At the January 2011 VA mental health assessment, the Veteran reported sleep impairment, panic attacks, concentration and attention difficulties, irritability, social isolation, and depression.  He denied suicidal and homicidal ideation.  His speech was clear and coherent.  No delusions, obsessions, or compulsions were noted.  He was described as having a flight of ideas.  He had poor short-term memory loss.  His GAF score was recorded at 55.

At the March 2011 VA examination, the Veteran reported concentration and memory difficulties.  He reported anxiety and social isolation; although, he attended church and masonic meetings occasionally.  He reports irritability and angering easily.  His wife reported that the Veteran had poor hygiene at times and she had to remind him to shower.  She felt that he had significant difficulty with his concentration, attention, and memory.  The Veteran reported that he did not see his three adult children very often.  He reported having a friend he sees about once per week.  Upon examination, he was clean and appropriately dressed, his speech was hesitant, and his affect was normal.  His orientation was intact to person and place but he reported having difficulty with day and time.  He denied delusions, hallucinations, obsessive or ritualistic behavior, panic attacks, and homicidal and suicidal thoughts.  His remote memory was normal, but his recent and immediate memory were moderately and mildly impaired respectively.  He was assigned a GAF score of 62.  The examiner noted that the Veteran appeared to have some chronic mental health symptoms that were typically mild but sometimes moderate in terms of their impact on his functioning . The Veteran appeared to function fairly well on a daily basis, but his daily functioning appeared to be impaired, at least to a mild degree, by the symptoms that have been noted.  The examiner found that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.

At the February 2014 VA examination, the Veteran reported ongoing dysthymia, irritable mood, fatigue, and anhedonia.  He denied suicidal ideation or hopelessness.  He reported ongoing sleep difficulties, panic attacks, and difficulty concentrating.  The Veteran indicated that he did not actually hear voices talking but "it sounds like someone yelling in the distance."  He also described that he often thinks he hears people walking on his porch, or yelling in the woods, or thinks he hears someone outside his window.  The Veteran noted that those stimuli were exogenous and not endogenous. 

The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported being married with fairly close relationships with his family.  He reported having a few friends who he visits on occasion.  The examiner noted that the Veteran had depressed mood, anxiety, weekly or less often panic attacks, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner noted that he was neatly groomed and appropriately dressed.  He was alert and oriented.  Speech was within normal limits.  He had no impairment in thought process or communication.  He denied experiencing mania, hypomania, and hallucinations.  He denied suicidal or homicidal ideation.  Short-term and long-term memory appeared intact, as he did not have any trouble recalling chronological life events against data found in extant records and did not ask for items or points in conversation to be repeated.   

The Board also noted that the claims file contains Vet Center treatment records for the period of time on appeal, which document PTSD complaints, such as irritability, social isolation, panic attacks, sleep impairment, and attention/concentration problems.

Upon review of the evidence of record, the Board concludes that the Veteran's PTSD is appropriately evaluated with a 50 percent rating for the entire period from September 25, 2001, to September 15, 2014.  Specifically, the evidence discussed above demonstrates a flattened affect, panic attacks, reports of memory loss, disturbances of mood, and difficulty in establishing effective work and social relationships.  

The Board notes that the October 2006 and March 2011 VA examination reports reflect that the Veteran's wife has to prompt him with regard to his personal hygiene.  Additionally, the medical evidence suggests that the Veteran has difficulty adapting to stressful circumstances and has some difficulty with regard to day and time orientation.  While these symptoms are typically indicative of an evaluation in excess of 50 percent, the evidence of record does not reflect that the Veteran's PTSD manifests with impaired impulse control; suicidal ideation; obsessional rituals which interfere with routine activities; spatial disorientation; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; or intermittently illogical, obscure, or irrelevant speech.  Moreover, while the Veteran has reported some social isolation, the medical evidence of record does not reflect that the Veteran has an inability to establish and maintain effective relationships, as evidenced by the fact that he is married, attends church and masonic meetings, and meets with a friend on a regular basis.  See VA examination reports, March 2011 and February 2014.  As such, the Board finds that the Veteran's symptoms are more in keeping with the criteria of a 50 percent evaluation, and a rating in excess of 50 percent is not warranted for the period of September 25, 2001, to September 15, 2014.

In rendering this decision, the Board has taken into account that the Veteran's GAF score has been recorded as 55 and 62 throughout this period of time.  As discussed above, a GAF score of 55 evidences moderate impairment in functioning more akin to a 50 percent rating.  As such, the Board finds that the Veteran's moderate symptoms relating to PTSD are adequately evaluated with his 50 percent rating.

In summary, the Board concludes that the evidence supports a rating of 50 percent, but is against a rating any higher than 50 percent, for the period of September 25, 2001, to September 15, 2014.  Any benefit of the doubt was resolved in the Veteran's favor by granting this higher rating for the first time period on appeal.  Assignment of staged ratings has been considered and applied appropriately.  See Fenderson, supra.

Increased Rating for PTSD for the period of September 16, 2014, to the present

As mentioned previously, the AOJ assigned an evaluation of 70 percent, effective September 16, 2014.  Upon review of all pertinent evidence of record, the Board finds no indication that the Veteran's PTSD  has met the criteria for an evaluation in excess of 70 percent for the period of September 16, 2014, to the present. 

Upon review of the claims file, the Board finds no evidence of record for this time period demonstrating that the Veteran's PTSD manifests with symptoms warranting a 100 percent evaluation.  Specifically, the Veteran did not demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relatives, own occupation, or own name.  

In a September 16, 2014, VA treatment record, the Veteran reported some short-term memory problems and anxiety.  He denied homicidal and suicidal ideation.  His dress was appropriate, and his grooming and hygiene were good.  He was alert and oriented to all spheres.  His judgment was good, and his speech was normal.  His thought process was linear, rational, and goal-directed.  

In addition to a lack of symptoms consistent with a 100 percent rating, it is also important to note that the Veteran is not totally socially and occupationally impaired.  Both types of impairment are required.  The Veteran remains in a marital relationship with some close family relationships and engages in some social activities such as church and masonic meetings.  While he may not do these activities as frequently as he did in the past, that fact is encompassed within the 70 percent rating which contemplates social impairment and inability to establish and maintain effective relationships.  The Veteran does, however, have some relationships as he maintains at least one friendship.  For these reasons, he is not totally socially impaired, and the Board concludes that the criteria for a 100 percent rating have not been met.  Therefore,  an evaluation in excess of 70 percent is not warranted for the period of September 16, 2014, to the present.   

Additionally, the Board notes that the Veteran's PTSD symptoms for the period of September 16, 2014, to the present do not appear to be more severe than those demonstrated in the record prior to September 16, 2014, which warranted a 50 percent evaluation, for the reasons discussed above.  However, as the AOJ has already assigned a 70 percent evaluation for the period of September 16, 2014, to the present, the Board will not disturb this increase.

In summary, the Board concludes that the preponderance of the evidence is against the claim for a rating higher than 70 percent for the period of September 16, 2014, to the present.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  See Fenderson, supra.


Extraschedular Consideration 

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.
In this case, the record reflects that the manifestations of the Veteran's service-connected PTSD are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014)  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his service-connected PTSD.  There is nothing unusual or exceptional about the symptoms he has due to this condition.  The Veteran's service-connected PTSD is manifested primarily by memory loss, anxiety, irritability, panic attacks, and social isolation.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  38 C.F.R. § 4.130, DC 9411.
Additionally, there is no indication that the average industrial impairment from the Veteran's disability would be to such a degree as to warrant the assignment of a higher rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.
The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  
However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.

Duties to Notify and Assist

Under applicable criteria, including the Veterans Claims Assistance Act of 2000 (VCAA), the VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a veteran before the initial unfavorable AOJ decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that the VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, the Veteran was originally provided with all required notice regarding his claim for service connection for  PTSD in December 2001 and prior to the first unfavorable decision in this matter was rendered in May 2002.  In May 2006, the AOJ granted service connection for the Veteran's PTSD and he then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, the duty to notify has been satisfied and no further notice is necessary.
   
The VA's duty to assist has also been satisfied.  All the necessary development for the adjudication of the claim has been accomplished, including obtaining the Veteran's service treatment records and available post-service treatment records.  A negative response from SSA indicated that no available records existed for the Veteran, and the Veteran was notified of such.   

The Veteran was also provided with three VA examinations to assess his PTSD in October 2006, March 2011, and February 2014.  These examinations were adequate for rating purposes and are referred to in this decision.
 
On August 3, 2010, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ), and that hearing complied with all applicable laws and regulations.  The VLJ who chairs the hearing has the duty to fully explain the issues and suggest the submission of evidence which the Veteran may have overlooked and which would be of advantage to his case.  38 C.F.R. § 3.103 (c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, the VLJ clarified the issues on appeal with the Veteran and his representative, and specifically asked the Veteran questions about his treatment for PTSD.  Additionally, the record was held open for an additional period so that the Veteran could supply any additional relevant evidence.  Finally, neither the Veteran nor his representative has asserted that the VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, and consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For all the foregoing reasons, the VA has satisfied its duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

For the period of September 25, 2001, to June 8, 2006, entitlement to an initial rating of 50 percent, but no more, for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period of June 9, 2006, to September 15, 2014, entitlement to a rating in excess of 50 percent for service-connected PTSD is denied. 

For the period of September 16, 2014, to the present, entitlement to a rating in excess of 70 percent for service-connected PTSD is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


